DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 20, 2022 has been entered.
Applicant’s amendment and accompanying remarks filed June 20, 2022 are acknowledged.
Examiner acknowledges amended claim 1.
Examiner acknowledges withdrawn claims 10-12.
Examiner acknowledges cancelled claims 13-14.
The rejection of claims 1 and 3-9 under 35 U.S.C. 103 as being unpatentable over Toyoshima et al., U.S. Pre Grant Publication 2008/0032146 is overcome by Applicant’s amendment.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is rendered indefinite because it is unclear is the film includes a substrate layer and an adhesive layer with the film having properties when adhered to a polyester film sheet OR if the film includes a substrate layer, an adhesive layer and polyester film sheet having an abrasive grain surface.  The phrase “when the film is adhered to an abrasive grain surface of a polyester film sheet” renders the claim indefinite.  For purposes of examination, Examiner is interpreting the claim to refer to a film comprising a substrate layer, an adhesive layer and a polyester film sheet.
	Claim 2 is not commensurate in scope with claim 1 from which it depends.  Claim 1 recites that the adhesive layer contains an acrylic resin and/or an aromatic vinyl-based elastomer.  Claim 2 recites that the adhesive layer is a polypropylene resin sheet. It is unclear if claim 2 refer to a polyester resin sheet as the adhesive layer OR if the claim refers to an adhesive layer comprising an acrylic resin and/or aromatic vinyl-based elastomer, further including a polyester resin.   For purposes of examination, Examiner is interpreting the claim to refer to an adhesive layer containing an acrylic resin and/or an aromatic vinyl-based elastomer.  
	Claim 15 is not commensurate in scope with claim 1 from which it depends.  Claim 1 recites that the substrate includes a methacrylic resin and an elastic body.  Claim 15 recites that the substrate contains methacrylic resin.  It is unclear if the substrate in claim 15 includes only methacrylic resin OR if the substrate includes a methacrylic resin and an elastic body.  Applicant’s claim 15 invokes 35 U.S.C. 112/4th paragraph for not further limiting the claim when claim 15 refers to the substrate includes a methacrylic resin and an elastic body.  For purposes of examination, Examiner is interpreting claim 15 to refer to a substrate including a methacrylic resin and an elastic body.  
	Claim 16 is not commensurate in scope with claim 1 from which it depends.  Claim 1 recites that the adhesive layer contains an acrylic resin and/or an aromatic vinyl-based elastomer.  It is unclear if the thermoplastic elastomer recited in claim 16 is the same as the aromatic vinyl-based elastomer of claim 1 OR a thermoplastic elastomer further included in the adhesive layer.  	Claim 16 invokes 35 U.S.C. 112/2nd paragraph for having both a broad and narrow limitation in a claim. The phrase “thermoplastic elastomer” is the broad limitation.  The phrase “aromatic vinyl-based elastomer” is the narrower limitation. For purposes of examination, Examiner is interpreting claim 16 to refer to an adhesive layer containing an acrylic resin, a polyolefin-based resin and an aromatic vinyl-based elastomer.
 
Response to Arguments
10.	Applicant’s arguments with respect to the present claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd, can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786